Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Donnino, J.), rendered November 12, 2004, convicting him of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the legal sufficiency of the evidence is unpreserved for appellate review, since he failed to identify any specific grounds as a basis for dismissal in the trial court (see CPL 470.05 [2]; People v Gray, 86 NY2d 10,19 [1995]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]). Miller, J.P., Florio, Dillon and Angiolillo, JJ., concur.